Title: To Benjamin Franklin from Courtney Melmoth, [6 January 1778]
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir
Paris, Chez Monsr: Le Brun Rue Jacob.[January 6, 1778]
An American friend, who sups with me this Evening, expresses great desire to read the little Ode call’d the Muse of America which I had, some time since, the Honour to present to you thro the medium of Mr: Dubourg of Paris.
Having no second Copy of the above trifle, I shall be very much indebted to you, Sir, if you will give it to the Bearer; and, I confess, it would very greatly soothe my Ambition, if I understood that it had given the taste or the feelings of Doctor franklin the least satisfaction.
Mr. Dubourg did me the Honour to conduct me yesterday to the Cabinet of Monsieur Le Jeuneux à l’hotel de Chavigny, where we expected the Pleasure to meet you Sir. That Happiness, however, is yet to be gratified, and I shall ever rejoice to promote it; being most truly, with great Respect and Ardour, Sir, Your most obedient Servant
Courtney Melmoth
 
Addressed: A / Monsieur / Monsieur Franklin / A Passi / Prés d’Paris
Notation: Courtney Melmoth
